Citation Nr: 0335560	
Decision Date: 12/17/03    Archive Date: 12/24/03

DOCKET NO.  00-09 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to June 
1971.

This case was last before the Board of Veterans' Appeals (the 
Board) in August 2002.  The Board issued a decision which 
denied the veteran's claim of entitlement to service 
connection for PTSD.

The veteran appealed the Board's August 2002 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In January 2003, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated January 21, 2003 granted the motion and 
vacated the Board's decision.  This case was remanded for 
further development, readjudication and disposition in 
accordance with the Court's Order.


REMAND

After having reviewed the veteran's VA claims folder, and to 
ensure compliance with the Court's Order, the Board believes 
that a remand is necessary.

Reasons for Remand

Evidentiary development required by Court Order

The Court's Order of January 2003 in essence adopted the 
Joint Motion for Remand, which determined that the Board's 
decision of August 2002 did not adequately develop his claim 
with respect to his assertion that he was temporarily 
assigned to the 256th Personnel Service Airborne, attached to 
the 173rd Airborne in Saigon, Vietnam, and possibly in Long 
Bien, Vietnam, for approximately one month, during a period 
of transit to an assigned duty location in Thailand.

The veteran's service personnel records indicate that he 
departed Fort Benning, Georgia on November 26, 1969 for 
assignment in Thailand.  These records reflect that he did 
not arrive at this assigned duty location until January 6, 
1970, a period of just over one month.  In the Joint Motion 
it was indicated that this fact, "would seem to corroborate 
the veteran's allegation that while in transit to his duty 
location in Thailand, he was detoured for approximately one 
month."  The Joint Motion noted that the VA Regional Office 
made no reasonable attempt to verify his allegation that his 
apparent detour resulted in the veteran being temporarily 
assigned to the 173rd Airborne in Saigon.  It was therefore 
agreed by the parties to the Joint Motion that in order to 
verify the veteran's alleged in-service stressor of 
processing body bags being returned to the United States 
while he was temporarily assigned to the 256th Personnel 
Service Airborne, attached to the 173rd Airborne in Saigon, 
VA should have made reasonable attempts to obtain unit 
history reports and daily logs from these two units.

In light of the above, the Board believes the additional 
stressor-verification efforts should be undertaken.  The 
Board notes that the holdings of the Court provide specific 
guidance for the adjudication of PTSD claims where stressor 
verification is at issue.  See e.g. Suozzi v. Brown, 10 Vet. 
App. 307 (1997); Pentecost v. Principi, 16 Vet. App. 124 
(2002).

The Veterans Claims Assistance Act of 2000

The Board will also remand this case to ensure full and 
complete compliance with the enhanced duty-to-notify and 
duty-to-assist provisions enacted by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (the VCAA) [codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, 5107].  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  In this case, the veteran's appeal remains 
pending before the Board and therefore, is not final.  38 
U.S.C.A. § 7104(a).  The provisions of the VCAA and the 
implementing regulations are, accordingly, applicable.  See 
Holliday v. Principi, 14 Vet. App. 282-83 (2001) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103; see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [letter from VA to a 
claimant describing evidence potentially helpful to claimant 
but not mentioning who is responsible for obtaining such 
evidence did not meet the standard erected by the VCAA].

In this case, the record does not show that the veteran was 
given notice of the division of responsibilities between him 
and the VA in obtaining evidence necessary to substantiate 
his PTSD claim.  Quartuccio, supra.  It would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See e.g. Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board must remand the case to the agency of 
original jurisdiction (AOJ) because the record does not show 
that the veteran was provided adequate notice under the VCAA 
and the Board is without authority to do so.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003) In that case, the United States Court 
of Appeals for the Federal Circuit (the Federal Circuit) held 
that the regulation giving the Board direct authority to cure 
a procedural defect in an appeal by providing the claimant 
with notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C. 
§ 5103(b).  Thus, if the record has a procedural defect with 
respect to the notice required under the VCAA, the Board may 
no longer cure such a defect on its own accord.

The Board further notes that more recent judicial precedent 
has addressed the notification requirements of the VCAA.  
Specifically, in a decision dated September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (the PVA case), the 
Federal Circuit invalidated the 30 day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found in the PVA 
case that the 30-day period provided in § 3.159(b)(1) to 
respond to a VCCA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Thus, since this case is being remanded, the AOJ must inform 
the veteran that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by the VCAA 
is completed, including providing the 
veteran with written notice of the 
evidence, if any, the veteran is expected 
to provide in support of the claims on 
appeal and the evidence, if any, that VBA 
will obtain for him.

2.  In addition, VBA must contact the 
veteran and inform him that may submit 
any other corroborating evidence he may 
have pertaining to alleged stressors 
experienced during his military service.  
If additional information concerning 
stressors is received from the veteran, 
appropriate action should be taken to 
verify such stressors.

3.  Notwithstanding the above, to the 
extent possible VBA must attempt to 
verify the veteran's claim that he was 
temporarily assigned to the 256th 
Personnel Service Airborne, attached to 
the 173rd Airborne in Saigon, Vietnam, 
and possibly in Long Bien, Vietnam, for 
approximately one month, beginning in 
December 1969, and terminating upon his 
arrival at his assigned duty location in 
Thailand on January 6, 1970, as shown by 
the available service personnel records.  
In this regard, VBA should attempt to 
obtain unit history and daily log reports 
from these two units to corroborate the 
veteran's claim that he was assigned to 
these units.  Further, VBA should attempt 
to obtain any additional military records 
from appropriate sources to verify the 
veteran's claim that while assigned to 
these units in December 1969-January 
1970, he performed duties as a processor 
of body bags being returned to the United 
States for military funerals.

4.  Thereafter, VBA must readjudicate the 
issue on appeal, with consideration of 
all evidence of record, to include any 
additional evidence or argument submitted 
by or on behalf of the veteran.  A 
supplemental statement of the case should 
be prepared if any benefit sought on 
appeal remains denied.  The veteran and 
his representative should be provided 
with the supplemental statement of the 
case, and an appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if it 
is otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  



In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, mandates expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


